Exhibit STOCK AND INTEREST PURCHASE AGREEMENT BY AND BETWEEN EXPRESS SCRIPTS, INC. and WELLPOINT, INC. DATED APRIL 9, 2009 TABLE OF CONTENTS ARTICLE I DEFINITIONS Section 1.1 Definitions 2 Section 1.2 Construction 19 Section 1.3 Knowledge 20 ARTICLE II SALE OF LLC INTEREST, NEXTRX SHARES AND NEXTRX SERVICES SHARE Section 2.1 Sale of LLC Interest 21 Section 2.2 Sale of NextRx Shares and NextRx Services Share 21 Section 2.3 Purchase Price 21 Section 2.4 Closing; Closing Deliverables 22 Section 2.5 Working Capital Adjustment 24 ARTICLE III REPRESENTATIONS AND WARRANTIES OF SELLER Section 3.1 Due Organization, Good Standing and Corporate Power of Seller and Selling Entities 27 Section 3.2 Authorization; No Conflicts 27 Section 3.3 Ownership of Shares and LLC Interest 29 Section 3.4 Target Companies 29 Section 3.5 Capitalization of Target Companies 29 Section 3.6 Consents and Approvals 30 Section 3.7 Financial Statements; Undisclosed Liabilities 30 Section 3.8 Absence of Certain Changes 32 Section 3.9 Compliance with Laws; Permits 32 Section 3.10 Litigation 35 Section 3.11 Benefit Plans 35 Section 3.12 Labor Matters 36 Section 3.13 Tax Matters 37 Section 3.14 Intellectual Property 39 Section 3.15 Broker's or Finder's Fee 40 Section 3.16 Material Contracts 40 Section 3.17 Environmental Matters 42 Section 3.18 Real Property 42 Section 3.19 Insurance 43 Section 3.20 Investment Intent; Risk; Ownership of Common Stock 43 Section 3.21 Sufficiency of Assets 44 i Section 3.22 Indebtedness 44 Section 3.23 Related Party Transactions 44 Section 3.24 Exclusivity of Representation; No Limitation of Other Representations 44 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF PURCHASER Section 4.1 Due Organization, Good Standing and Corporate Power 45 Section 4.2 Capitalization of Purchaser 45 Section 4.3 Purchaser Reports; Financial Statements 46 Section 4.4 Authorization; No Conflicts 47 Section 4.5 Consents and Approvals 47 Section 4.6 Absence of Certain Changes 48 Section 4.7 Compliance with Laws; Permits 48 Section 4.8 Broker's or Finder's Fee 48 Section 4.9 Litigation 48 Section 4.10 Sufficiency of Funds 49 Section 4.11 Investment Intent; Risk 49 Section 4.12 Absence of Arrangements with Management 50 Section 4.13 No Stockholder Vote Required 50 Section 4.14 Exclusivity of Representations 50 Section 4.15 No Limitation on Other Representations 50 ARTICLE V COVENANTS Section 5.1 Information and Documents 50 Section 5.2 Conduct of Target Companies Pending the Closing Date; Other Matters 51 Section 5.3 Conduct of Purchaser Pending the Closing Date 56 Section 5.4 Efforts to Close; Cooperation 57 Section 5.5 Antitrust Laws 58 Section 5.6 Employee Matters 61 Section 5.7 Directors and Officers 66 Section 5.8 Public Announcements 68 Section 5.9 Notification of Certain Matters 69 Section 5.10 Preservation of Records; Audit Assistance 69 Section 5.11 Resignation of Officers and Directors 69 Section 5.12 Insurance Matters 70 Section 5.13 Marks 70 Section 5.14 Supply Agreement 71 Section 5.15 Conflicts; Privileges 72 Section 5.16 Section 338 Election; Tax Treatment Matters 73 Section 5.17 Allocation of Purchase Price 74 Section 5.18 Cooperation with Financing 75 Section 5.19 Transition Planning 76 ii Section 5.20 Financial Statements 78 Section 5.21 Sublease 79 Section 5.22 Transactions During Valuation Period 79 ARTICLE VI CONDITIONS PRECEDENT Section 6.1 Conditions to the Obligations of Each Party 80 Section 6.2 Conditions to the Obligations of Purchaser 80 Section 6.3 Conditions to the Obligations of Seller 82 ARTICLE VII TAX MATTERS Section 7.1 Tax Returns 83 Section 7.2 Controversies 83 Section 7.3 Notification 83 Section 7.4 Indemnification for Taxes 83 Section 7.5 Carrybacks 84 Section 7.6 Post-Closing Access and Cooperation 84 Section 7.7 Refunds 85 Section 7.8 Transfer Taxes 85 Section 7.9 Tax Sharing Agreements 86 Section 7.10 Coordination; Survival 86 ARTICLE VIII TERMINATIONAND ABANDONMENT Section 8.1 Termination 86 Section 8.2 Effect of Termination 87 ARTICLE IX INDEMNIFICATION Section 9.1 Survival of Representations, Warranties, Covenants and Indemnities 88 Section 9.2 Indemnity by Seller 89 Section 9.3 Indemnity by Purchaser 90 Section 9.4 Limitations on Indemnity 90 Section 9.5 Indemnification Procedures 93 Section 9.6 Tax Treatment 95 Section 9.7 Certain Other Indemnity Matters 95 iii ARTICLE X MISCELLANEOUS Section 10.1 Joinder 95 Section 10.2 Fees and Expenses 95 Section 10.3 Notices 95 Section 10.4 Entire Agreement 96 Section 10.5 Binding Effect; Benefit; Assignment 97 Section 10.6 Amendment and Waiver 97 Section 10.7 Counterparts 97 Section 10.8 Governing Law 97 Section 10.9 Litigation; Waiver of Jury Trial 97 Section 10.10 Severability 98 Section 10.11 Specific Enforcement 98 Section 10.12 Additional Cooperation 98 Section 10.13 Rules of Construction 98 Section 10.14 Headings; Table of Contents 99 EXHIBITS Exhibit A - Form of PBM Contract Exhibit B - Form of Registration Rights Agreement Exhibit C - Form of Transition Services Agreement Exhibit D - Form of Joinder iv STOCK AND INTEREST PURCHASE AGREEMENT This STOCK AND INTEREST PURCHASE AGREEMENT (this "Agreement"), dated April 9, 2009, by and between EXPRESS SCRIPTS, INC., a Delaware corporation ("Purchaser") and WELLPOINT, INC., an Indiana corporation ("Seller") (each, a "Party" and collectively, the "Parties"). W I T N E S S E T H: WHEREAS, Purchaser desires to purchase NextRx, LLC, an Ohio limited liability company ("NextRx LLC"), NextRx, Inc., a Delaware corporation ("NextRx") and NextRx Services, Inc., a New York corporation ("NextRx Services") (each, a "Target Company" and collectively, the "Target Companies") from Seller, and Seller desires to sell the Target Companies to Purchaser; WHEREAS, the purchase of the Target Companies by Purchaser shall be effected by (i) a sale of all of the limited liability company interests of NextRx LLC by Community Insurance Company ("Community Insurance") to Purchaser, (ii) a sale of all of the outstanding capital stock of NextRx by UNICARE Specialty Services, Inc. ("Unicare Specialty") to Purchaser (Community Insurance and Unicare Specialty each a, "Selling Entity" and, collectively, the "Selling Entities"), and (iii) a sale of all of the outstanding capital stock of NextRx Services by Unicare Specialty to Purchaser, each on the terms and subject to the conditions set forth in this Agreement; WHEREAS, in furtherance thereof, the respective Boards of Directors and Managers, as applicable, of Purchaser, Seller, the Selling Entities, NextRx LLC, NextRx and NextRx Services have approved this Agreement; WHEREAS, at the Closing, the Parties shall enter into that certain Pharmacy Benefit Management Services Agreement in the form of Exhibit A, with only such changes as are mutually agreed to by Purchaser and Seller (the "PBM Contract"); WHEREAS, at the Closing, the Parties shall enter into that certain Registration Rights Agreement in the form of Exhibit B, with only such changes as are mutually agreed to by Purchaser and Seller (the "Registration Rights Agreement"); WHEREAS, at the Closing, the Parties shall enter into that certain Transition Services Agreement in the form of Exhibit C, with only such changes as are mutually agreed to by Purchaser and Seller (the "Transition Services Agreement"); and NOW, THEREFORE, in consideration of the premises and of the mutual covenants, representations, warranties and agreements herein contained, the Parties, intending to be legally bound, agree as follows: ARTICLE I DEFINITIONS Section 1.1Definitions. When used in this Agreement, the following terms shall have the respective meanings specified therefor below. "338 Valuations and Allocations" shall have the meaning set forth in Section 5.17(a). "1060 Allocations" shall have the meaning set forth in Section 5.17(a). "Action" shall mean any action, claim, complaint, petition, suit, arbitration or other proceeding, whether civil or criminal, at law or in equity, before any Governmental Entity relating to this Agreement or any Other Transaction Document or the transactions contemplated hereby or thereby. "Affiliate" of any Person shall mean any Person directly or indirectly controlling, controlled by, or under common control with, such Person; provided, that, for the purposes of this definition, "control" (including, with correlative meanings, the terms "controlled by" and "under common control with"), as used with respect to any Person, shall mean the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of such Person, whether through the ownership of voting securities, by Contract, or otherwise. "Aggregate Cash Consideration" shall mean the sum of the LLC Interest Cash Consideration, the NextRx Cash Consideration and the NextRx Services Cash Consideration. "Aggregate Stock Consideration" shall mean the sum of the LLC Interest Stock Consideration, the NextRx Stock Consideration and the NextRx Services Stock Consideration. "Agreement" shall have the meaning set forth in the Preamble. "Antitrust Authorities" shall mean the Federal Trade Commission, the Antitrust Division of the United States Department of Justice, the attorneys general of the several states of 2 the United States of America, and any other Governmental Entity having jurisdiction with respect to the transactions contemplated hereby pursuant to applicable Antitrust Laws. "Antitrust Laws" shall mean the Sherman Act of 1890, as amended; the Clayton Act of 1914, as amended; the Federal Trade Commission Act of 1914, as amended; the HSR Act; and all other federal, state and foreign Laws or Orders in effect from time to time that are designed or intended to prohibit, restrict or regulate actions having the purpose or effect of monopolization or restraint of trade. "Audited Financial Statements" shall have the meaning set forth in Section 5.20(a). "Auditor" shall have the meaning set forth in Section 2.5(e). "Balance Sheet" shall have the meaning set forth in Section 3.7(a). "Balance Sheet Date" shall have the meaning set forth in Section 3.7(a). "Balance Sheet Time"shall have the meaning set forth in Section 2.5(a). "Benefit Plans" shall have the meaning set forth in Section3.11(a). "Board of Directors" of any Person, shall mean the board of directors or similar governing body of such Person. "Burdensome Term or Condition" shall have the meaning set forth in Section5.5(g). "Business Day" shall mean any day except a Saturday, a Sunday or any other day on which commercial banks are required or authorized to close in New York, New York. "Cap" shall have the meaning set forth in Section 9.4(a)(ii) "Cash and Cash Equivalents" shall mean cash, checks, money orders, marketable securities, short-term instruments and other cash equivalents, funds in time and demand deposits or similar accounts, cash security deposits and other cash collateral posted with 3 vendors, landlords, and other parties, and any evidence of indebtedness issued or guaranteed by any Governmental Entity. "Claim Notice" shall have the meaning set forth in Section 9.5(a). "Closing" shall have the meaning set forth in Section2.4(a). "Closing Balance Sheet" shall have the meaning set forth in Section 2.5(c). "Closing Date" shall have the meaning set forth in Section2.4(a). "CMS" shall have the meaning set forth in Section3.9(d)(iv). "CMS Indemnity Matters" shall mean all matters described in that certain letter dated January 12, 2009, from CMS to Seller, together with all actions, conduct or omissions, or alleged actions, conduct or omissions, by Seller or any of its Affiliates relating thereto. "Code" shall mean the Internal Revenue Code of 1986, as amended. "Community Insurance" shall have the meaning set forth in the Recitals. "Company Employees" shall have the meaning set forth in Section 5.6(a). "Company Material Adverse Effect" shall mean, with respect to the Target Companies, any change, event, development, state of facts or effect which is materially adverse to the results of operations, condition (financial or otherwise), assets or business of the Target Companies, taken as a whole; provided, however, that changes, events, developments, states of facts or effects relating to: (i) changes in general economic or political conditions or the financing, banking, currency or capital markets in general; (ii)except for purposes of Section 3.9(a), Section 3.9(b), Section 3.9(c) and Section 3.9(d), changes in Laws, rules, regulations or Orders of any Governmental Entity or interpretations thereof or changes in accounting requirements or principles, in each case, only to the extent occurring after the date of this Agreement; (iii) changes affecting generally the pharmacy benefits management industry; (iv) except for the purposes of Section 3.2(b) and Section 3.16(b), the announcement or pendency of the transactions contemplated by this Agreement, or any communication by Purchaser or any of its Affiliates of its plans or intentions (including in respect of employees) with respect to any of the businesses of any Target Company or any adverse change in customer, distributor, employee, supplier, financing source, licensor, sub-licensor, stockholder or similar relationships, including 4 as a result of the identity of Purchaser, directly resulting from any of the foregoing, but, in each case, excluding any governmental litigation arising therefrom; (v) except for the purposes of Section 3.2(b) and Section 3.16(b), the consummation of the transactions contemplated by this Agreement or any Other Transaction Document or any actions by any Party or any Target Company taken pursuant to its obligations under this Agreement or any Other Transaction Document; (vi) any natural disaster or any acts of terrorism, sabotage, military action or war (whether or not declared) or any escalation or worsening thereof, in each case, only to the extent occurring after the date of this Agreement; (vii) any failure in and of itself by Seller or any of the Target Companies to meet any internal projections or forecasts (it being agreed that the facts and circumstances giving rise to such failure that are not otherwise excluded from the definition of Company Material Adverse Effect may be taken into account in determining whether a Company Material Adverse Effect has occurred) and normal seasonal changes in their combined results of operations to the extent consistent in timing and amounts to the prior comparable time periods; or (viii) any change in and of itself in the price or trading volume of Seller's common stock (it being agreed that the facts and circumstances giving rise to such change that are not otherwise excluded from the definition of Company Material Adverse Effect may be taken into account in determining whether a Company Material Adverse Effect has occurred), in each case, shall be deemed to not constitute a "Company Material Adverse Effect" and shall not be considered in determining whether a "Company Material Adverse Effect" has occurred.Notwithstanding the foregoing, if any matter described in any of subclauses (i), (ii) or (iii) of this paragraph has had a disproportionate effect on the results of operation, condition (financial or otherwise), assets or business of the Target Companies, taken as a whole, relative to other participants in the pharmacy benefits management industry, then, the impact of such event on the Target Companies shall be taken into account for purposes of determining whether a Company Material Adverse Effect has occurred or is reasonably expected to occur. "Company Records" shall have the meaning set forth in Section 5.10(a). "Confidentiality Agreement" shall mean that certain Mutual Non-Disclosure Agreement, dated as of September 16, 2008, by and between Seller and Purchaser, as amended. "Contract" shall mean any legally binding agreement, deed, mortgage, lease, license, instrument, note, commitment, undertaking, arrangement or contract, including all amendments thereto. "Debt Commitment Letter" shall have the meaning set forth in Section "Dispute Notice" shall have the meaning set forth in Section 2.5(d). "Divestiture" shall have the meaning set forth in Section 5.5(d)(i). 5 "End Date" shall have the meaning set forth in Section 8.1(b)(ii). "Environmental Law" shall mean any Law, Order or other requirement of Law, relating to the protection of the environment, or the manufacture, use, transport, treatment, storage, disposal, release or threatened release of Hazardous Substances. "ERISA" shall mean the Employee Retirement Income Security Act of 1974, as amended. "ERISA Affiliate" shall mean any Person that, together with Seller or any of the Target Companies, is treated as a single employer under Sections 414(b) or (c) of the Code (and, for purposes of Section 302 of ERISA and each "applicable section" under Section 414(t)(2) of the Code, under Sections 414(b), (c), (m) or (o) of the Code) or Section 4001 of ERISA. "Estimated Closing Balance Sheet" shall have the meaning set forth in Section 2.5(a). "Estimated Working Capital Amount" shall have the meaning set forth in Section 2.5(a). "Estimated Working Capital Statement" shall have the meaning set forth in Section 2.5(a). "Exchange Act" shall mean the Securities Exchange Act of 1934, as amended. "Federal and Consolidated Income Taxes" shall mean all:(i) U.S. federal income taxes of the Target Companies; and (ii) Income Taxes (other than U.S. federal income taxes or Income Tax imposed by a taxing jurisdiction outside of the United States) of the Target Companies for which any of the Target Companies join with Seller or any Affiliate of Seller that is not a member of the group comprised of the Target Companies to file Tax Returns on a consolidated, unitary or combined basis. "Federal and Consolidated Returns" shall mean all Tax Returns for Federal and Consolidated Income Taxes. "Final 338 Valuations and Allocations" shall have the meaning set forth in Section 5.17(b). 6 "Final 1060 Allocations" shall have the meaning set forth in Section 5.17(b). "Final Indebtedness of Target Companies" shall have the meaning set forth in Section 2.5(f). "Final Working Capital Amount" shall have the meaning set forth in Section 2.5(f). "Financing" shall have the meaning set forth in Section 4.10. "Financing Parties" shall have the meaning set forth in Section 5.18. "Fundamental Representations" shall have the meaning set forth in Section "GAAP" shall mean the generally accepted accounting principles of the United States of America. "Governmental Entity" shall mean any supranational, national, state, municipal, local or foreign government, any instrumentality, subdivision, court, administrative agency or commission or other authority thereof, or any quasi-governmental or private body exercising any regulatory, taxing, importing or other governmental or quasi-governmental authority, including any of the Food and Drug Administration, Department of Health and Human Services, state Medicaid agencies, state pharmacy boards, and other federal and state governmental authorities with jurisdiction over the dispensing or distribution of pharmaceutical products or over the provision of health care items or services. "Hazardous Substance" means all explosive or radioactive substances or wastes and all hazardous or toxic substances, wastes or other pollutants, including petroleum or petroleum distillates, asbestos or asbestos-containing materials, polychlorinated biphenyls, radon gas, infectious or medical wastes, toxic molds and all other substances or wastes of any nature regulated pursuant to any Environmental Law. "Hogan" shall have the meaning set forth in Section 5.15(a). "HSR
